Order of the Supreme Court, Kings County, dated June 5, 1967, reversed, on the law, without costs, and motion remitted to said court (1) for a hearing on the issue as to whether defendant is entitled to visitation and (2) for a determination de novo. No questions of fact were considered on this appeal. In our opinion, defendant was entitled to a hearing on her motion to modify the divorce decree so as to provide her with visitation rights. Furthermore, that portion of the order which directed defendant not to communicate with the two children of the parties, absent a hearing, was an improvident exercise of discretion. Beldock, P. J., Christ, Rabin, Benjamin and Martuscello, JJ., concur.